,

MINISTERIO DE ENERGIA Y MINAS

SEÑOR NOTARIO:

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS, UNA DE
CONTRATO DE GARANTÍAS Y MEDIDAS DE PROMOCIÓN A LA INVERSIÓN QUE CELEBRAN
DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO POR EL MINISTRO
DE ENERGÍA Y MINAS, ING. JAIME QUIJANDRÍA SALMÓN, AUTORIZADO POR DECRETO
SUPREMO N” 04-94-EM, DE FECHA 3 DE FEBRERO DE 1994, A QUIEN EN ADELANTE SE LE
DENOMINARÁ "EL ESTADO"; Y, DE LA OTRA PARTE, COMPAÑÍA MINERA MILPO S.A.A,
TITULAR DE ACTIVIDAD MINERA, CON REGISTRO ÚNICO DE CONTRIBUYENTE NÚMERO
20100110513, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE LA
REPÚBLICA DEL PERÚ, INSCRITA EN EL ASIENTO 2, TOMO 2, FOJAS 77 DEL LIBRO DE
SOCIEDADES CONTRACTUALES Y OTRAS PERSONAS JURÍDICAS DEL REGISTRO MINERO
DE LA OFICINA REGISTRAL DE LIMA Y CALLAO, DOMICILIADA EN SAN MARTÍN N' 864, 5"
PISO, MIRAFLORES, CIUDAD DE LIMA Y PARA EFECTOS DEL PRESENTE CONTRATO EN LA
MISMA DIRECCIÓN; A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL TITULAR”,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR ING. ERNESTO GASTÓN ZELAYA
PFLUCKER, SEGÚN PODER QUE USTED SEÑOR NOTARIO SE SERVIRÁ INSERTAR; Y, CON
LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERÚ, PARA EL EXCLUSIVO
FIN DE LA SUB CLÁUSULA 9.2, DEBIDAMENTE REPRESENTADO POR LOS SRES. HENRY
BARCLAY Y/O CARLOS BALLON AVALOS SEGÚN COMPROBANTE QUE
TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE EN ADELANTE SE LE DENOMINARÁ "BANCO
CENTRAL", EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1 POR ESCRITO DE FECHA 14 DE JULIO DE 2000, EL TITULAR, INVOCANDO LO
DISPUESTO EN EL ARTÍCULO 82” DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE
MINERÍA, APROBADO POR DECRETO SUPREMO N' 014-92-EM, EL QUE EN ADELANTE SE
DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE EL MINISTERIO DE ENERGÍA
Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE CONTRATO SE LE
GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS ARTÍCULOS 72”, 80” Y 84 DEL MISMO
CUERPO LEGAL, EN RELACIÓN A LA INVERSIÓN Y PUESTA EN EXPLOTACIÓN DE SUS

/ CONCESIONES MINERAS QUE SE DETALLAN EL ANEXO 1, EN ADELANTE “PROYECTO
CERRO LINDO”,

12 EN ATENCIÓN A LO DISPUESTO POR EL ARTÍCULO 85” DEL TEXTO ÚNICO
ORDENADO, EL TITULAR ADJUNTÓ A SU SOLICITUD EL ESTUDIO DE FACTIBILIDAD
TÉCNICO-ECONÓMICO CORRESPONDIENTE.

13 EL OBJETIVO DEL ESTUDIO DE FACTIBILIDAD PRESENTADO POR COMPAÑÍA
MINERA MILPO S.A.A., ES EJECUTAR EL “PROYECTO CERRO LINDO”, PARA EXPLOTAR SUS
CONCESIONES MINERAS, UBICADAS EN LOS DEPARTAMENTOS DE LIMA E ICA, QUE
CONSISTIRÁ EN UNA MINA SUBTERRÁNEA E INSTALACIONES DE PROCESAMIENTO POR
FLOTACIÓN, CON UNA CAPACIDAD INSTALADA DE 2000 TM/DÍA Y UNA PRODUCCIÓN
APROXIMADA DE 74,200 TM/AÑO DE CONCENTRADO DE ZINC Y 26,350 TM/AÑO DE
CONCENTRADO DE COBRE, ASÍ MISMO, EL PROYECTO CONSIDERA LAS ADQUISICIONES Y
LA CONSTRUCCIÓN DE FACILIDADES Y SERVICIOS TANTO EN EL ÁREA DE MINA COMO
FUERA DE ELLA, QUE INCLUYEN ENTRE OTROS: SUMINISTRO DE ENERGÍA, EQUIPOS DE
MINA Y PLANTA CONCENTRADORA, SISTEMA DE MANEJO Y ALMACENAMIENTO DE
RELAVES, TRANSPORTE Y ALMACENAMIENTO DE CONCENTRADOS, ABASTECIMIENTO DE
AGUA INDUSTRIAL Y DOMÉSTICA, PLANTA DE TRATAMIENTO DE EFLUENTES E
INSTALACIONES AUXILIARES PARA LAS OPERACIONES MINERAS QUE INCLUIRÁN OFICINAS,

MINISTERIO DE ENERGIA Y MINAS

LABORATORIOS ALMACENES, TALLERES DE MANTENIMIENTO Y CAMPAMENTO DE
PERSONAL, CONSTRUCCIÓN DE CARRETERAS DE ACCESO.

CLÁUSULA SEGUNDA: APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD TÉCNICO
ECONÓMICO

CON FECHA 17 DE JULIO DE 2001, MEDIANTE RESOLUCIÓN DIRECTORAL N* 069-2001-
EM/DGM, MODIFICADA POR RESOLUCIÓN DIRECTORAL N” 077-2001-EM/DGM, DE FECHA 27
DE JULIO DE 2001, LA DIRECCIÓN GENERAL DE MINERÍA HA APROBADO EL ESTUDIO DE
FACTIBILIDAD TECNICO-ECONÓMICO, DE ACUERDO CON LO ESTABLECIDO POR EL
ARTICULO 85" DEL TEXTO ÚNICO ORDENADO.

CLÁUSULA TERCERA: DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, “PROYECTO CERRO LINDO” SE CIRCUNSCRIBE A
LAS CONCESIONES RELACIONADAS EN EL ANEXO 1 CON LAS ÁREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR INCORPORE
OTROS DERECHOS MINEROS AL “PROYECTO CERRO LINDO”, PREVIA APROBACIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA,

CLÁUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCIÓN

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD REFERIDO
EN EL ARTÍCULO 85” DEL TEXTO ÚNICO ORDENADO, COMPRENDE EN DETALLE LAS
OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA PUESTA EN MARCHA O INICIO
DE LA OPERACIÓN EFECTIVA DEL “PROYECTO CERRO LINDO”; Y, PRECISA ADEMÁS, EL
VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCIÓN GENERAL
DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE INSTRUMENTO, FORMA
PARTE INTEGRANTE DEL MISMO COMO ANEXO Il.

4.2 EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES ES DE 24 MESES, QUE
VENCERÁ EL 30 DE JUNIO DE 2003.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO DE LAS
OBRAS Y LABORES PENDIENTES DE EJECUTAR; SIEMPRE QUE NO SE AFECTE EL OBJETO
FINAL DEL PLAN DE INVERSIONES Y SIEMPRE TAMBIÉN QUE EL TITULAR PRESENTE
PREVIAMENTE A LA DIRECCIÓN GENERAL DE MINERÍA LA SOLICITUD DE APROBACIÓN DE
TALES MODIFICACIONES Y/O AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA
APROBACIÓN POR PARTE DE DICHA DIRECCIÓN GENERAL PARA QUE LAS
MODIFICACIONES Y/O AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN

INCLUIDAS EN EL PLAN DE INVERSIONES.

4.3 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1 PREPARACIÓN DE MINA.

4.3.2 CONSTRUCCIÓN DE PLANTA CONCENTRADORA PARA PRODUCIR CONCENTRADOS
SEPARADOS DE ZINC Y DE COBRE, USANDO EL MÉTODO DE FLOTACIÓN.

MINISTERIO DE ENERGIA Y MINAS

4.3.3 SISTEMA DE MANEJO Y ALMACENAMIENTO DE RELAVES.
4.3.4 POZOS DE AGUA Y TUBERÍA.

4.3.5 CARRETERA DE ACCESO.

4.3.6 OFICINAS ADMINISTRATIVAS, ALMACEN Y TALLER

4.4 CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE EL PERÍODO DEL CONTRATO UNA CAPACIDAD INSTALADA DE 2000 TM/DÍA DE
MINERAL QUE PERMITAN ALCANZAR UNA PRODUCCION APROXIMADA PROMEDIO DE
74,200 TM/AÑO DE CONCENTRADO ZINC Y 26,350 TM/AÑO DE CONCENTRADO DE COBRE.

CLÁUSULA QUINTA: DEL MONTO DE LA INVERSIÓN DEL “PROYECTO CERRO
LINDO” Y DE SU FINANCIAMIENTO

5.1 LA EJECUCIÓN DEL PLAN DE INVERSIONES REQUIERE DE UNA INVERSIÓN TOTAL
APROXIMADA DE USS 63'401,000.00 (SESENTITRÉS MILLONES CUATROCIENTOS UN MIL Y
00/100 DÓLARES AMERICANOS), CIFRA QUE INCLUYE:

- US$ 33'047,000.00 (TREINTITRÉS MILLONES CUARENTISIETE MIL Y 00/100
DÓLARES AMERICANOS) QUE REPRESENTAN EL APORTE PROPIO DE TITULAR.

- US$ 30'354,000.00 (TREINTA MILLONES TRESCIENTOS CINCUENTICUATRO MIL
Y 00/100 DÓLARES AMERICANOS) QUE REPRESENTAN EL PRINCIPAL DEL
MONTO FINANCIADO O POR FINANCIAR MEDIANTE PRÉSTAMO.

5.2 EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30” DEL REGLAMENTO
DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO
SUPREMO N' 024-93-EM, QUE EN ADELANTE SE DENOMINARA “EL REGLAMENTO”,

CLÁUSULA SEXTA: DE LA ENTRADA EN PRODUCCIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL NONAGÉSIMO DÍA DE
OPERACIÓN CONTINUA DEL “PROYECTO CERRO LINDO”, AL 80% DEL RITMO PREVISTO EN
44.

6.2 LA FECHA DE ENTRADA EN PRODUCCIÓN, PARA QUE SEA FIJADA COMO TAL,
DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE MINERÍA
MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE LOS 90 DÍAS CALENDARIO
SIGUIENTES A DICHA FECHA.

CLÁUSULA SÉTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS 90 DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN DE INVERSIONES
DEL “PROYECTO CERRO LINDO”, EL TITULAR PRESENTARÁ A LA DIRECCIÓN GENERAL DE
MINERÍA:

MINISTERIO DE ENERGIA Y MINAS

7.1.1 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO, DETALLANDO
LAS OBRAS Y ADQUISICIONES REALIZADAS ASÍ COMO EL MONTO DEFINITIVO
FINANCIADO CON ENDEUDAMIENTO Y CON CAPITAL PROPIO.

7.1.2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL PROYECTO, CON
ANEXOS, NOTAS DEMOSTRATIVAS DE LAS INVERSIONES Y ADQUISICIONES REALIZADAS
Y DE SU FINANCIACIÓN, RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

7.13 IGUALMENTE, EL TITULAR DEBERÁ PONER A DISPOSICIÓN DE LA DIRECCIÓN
GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU CONTABILIDAD, TODA LA
DOCUMENTACIÓN QUE PUDIERA SER NECESARIA PARA COMPROBAR LA VERACIDAD DE
LA INFORMACIÓN CONTENIDA EN LA DECLARACIÓN.

7.2 LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS 120 DÍAS DE PRESENTADA
Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN PREVISTA EN 7.1.1,7.1.2 Y 7.1.3 PODRÁ
FORMULAR OBSERVACIONES REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE INVERSIONES
Y GASTOS NO PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS MODIFICACIONES
DEBIDAMENTE APROBADAS O REFERIDAS A ERRORES NUMÉRICOS; OBSERVACIONES QUE
ADEMÁS DEBERÁN SER FUNDAMENTADAS. SI ASÍ PROCEDIERA, EL TITULAR TENDRÁ UN
PLAZO DE TREINTA DÍAS DESDE LA NOTIFICACIÓN RESPECTIVA, PARA ABSOLVER LAS
OBSERVACIONES, VENCIDO EL CUAL, SE ABRIRÁ EL PROCEDIMIENTO A PRUEBA POR
TREINTA DÍAS ADICIONALES, VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA,
RESOLVERÁ DENTRO DE LOS SESENTA DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO QUEDARÁN AUTOMÁTICAMENTE SUSPENDIDOS
LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA
DÍAS ADICIONALES, EL CONTRATO QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR QUINCE AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN QUE SE
ACREDITE LA INVERSIÓN REALIZADA Y ÉSTA SEA APROBADA POR LA DIRECCIÓN
GENERAL DE MINERÍA.

8.2 A SOLICITUD DEL TITULAR, EL CÓMPUTO DEL PLAZO DE LAS GARANTÍAS PODRÁ
INICIARSE EL 1* DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN 8.1. LA SOLICITUD
CORRESPONDIENTE DEBERÁ PRESENTARSE A MAS TARDAR EL 31 DE MAYO DE 2003.

8:3 DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRÁ ADELANTARSE EL RÉGIMEN
DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA DE INVERSIÓN, CON
UN MÁXIMO DE OCHO (08) EJERCICIOS CONSECUTIVOS, PLAZO QUE SE DEDUCIRÁ DEL
ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA DIRECCIÓN
GENERAL DE MINERÍA A MAS TARDAR EL 31 DE MAYO DE 2003,

8.4 EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA CONTRAC” TUAL REGIRÁN
SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33" Y 34” DEL REGLAMENTO, SEGÚN SEA EL
CASO.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE CONFORMIDAD CON LOS
ARTÍCULOS 72”, 80" Y 84? DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS 142, 15%, 16%, 17%
Y 22” DEL REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
INDICADO EN 8.2 Y 8.3, LO SIGUIENTE:

9.1 QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO, ES DECIR, EL
ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACIÓN Y VENTA INTERNA
POR EL TITULAR DE SUS PRODUCTOS MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE
PUEDAN:

9.1.1 LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER DESTINO.
9.1.2 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O EXPORTACIONES.
9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES O EN MONEDAS
NO VÁLIDAS PARA PAGOS INTERNACIONALES.

9.2 INTERVIENE EL BANCO CENTRAL, EN REPRESENTACIÓN DEL ESTADO, CONFORME
A LO PREVISTO EN LOS ARTÍCULOS 72% Y 80” DEL TEXTO ÚNICO ORDENADO, PARA
OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DEL TITULAR, DURANTE EL PLAZO DE
LOS BENEFICIOS Y GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAIS Y EN EL EXTERIOR DE LAS DIVISAS GENERADAS POR
SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE ACUERDO A LAS NORMAS VIGENTES A
LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA NACIONAL
GENERADA POR LA VENTA EN EL PAIS DE SU PRODUCCIÓN MINERA OBJETO DEL
CONTRATO. DE ACUERDO A ELLO, EL TITULAR DE LA ACTIVIDAD MINERA TENDRÁ

€ DERECHO A ADQUIRIR LA MONEDA EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE
BIENES Y SERVICIOS, ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS, REPATRIACIÓN DE CAPITALES,
HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE EL
TITULAR TENGA DERECHO A GIRAR EN MONEDA EXTRANJERA, DE ACUERDO A LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, EL TITULAR ACUDIRÁ A LAS
ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN EL PAIS.

EN CASO QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL PRESENTE
APARTADO NO PUEDA SER ATENDIDO TOTAL O PARCIALMENTE POR LAS ENTIDADES
MENCIONADAS, EL BANCO CENTRAL PROPORCIONARÁ AL TITULAR LA MONEDA
EXTRANJERA, EN LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, EL TITULAR DEBERÁ DIRIGIRSE POR ESCRITO AL BANCO
CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES RECIBIDAS DE NO MENOS

MINISTERIO DE ENERGIA Y MINAS

DE TRES ENTIDADES DEL SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA
IMPOSIBILIDAD DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERÁN VÁLIDAS
POR LOS DOS DIAS ÚTILES ULTERIORES A LA FECHA DE SU EMISIÓN.

ANTES DE LAS 11 A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN DE LOS
DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO CENTRAL COMUNICARÁ AL
TITULAR EL TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL
QUE REGIRÁ SIEMPRE QUE EL TITULAR HAGA ENTREGA EL MISMO DÍA DEL
CONTRAVALOR EN MONEDA NACIONAL.

SI POR CUALQUIER CIRCUNSTANCIA LA ENTREGA DEL CONTRAVALOR NO FUESE
HECHA POR EL TITULAR EN LA OPORTUNIDAD INDICADA, EL BANCO CENTRAL LE
COMUNICARÁ AL SIGUIENTE DIA ÚTIL, CON LA MISMA LIMITACIÓN HORARIA, EL TIPO DE
CAMBIO QUE REGIRÁ PARA LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

C) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO APLICABLE A LAS
OPERACIONES DE CONVERSIÓN, ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR
TIPO DE CAMBIO PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA ALGÚN
TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL,

9.2.1 DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL ARTÍCULO 15* DEL
REGLAMENTO DE LA LEY GENERAL DE MINERÍA, EL TITULAR PROPORCIONARÁ AL
BANCO CENTRAL LA INFORMACIÓN ESTADÍSTICA QUE ÉSTE LE SOLICITE.

9.2.2 EL TITULAR TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE, CUANDO
RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A
NORMAS CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO
CONTEMPLADOS EN LA PRESENTE SUB-CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER
GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO AFECTARÁ LA
VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA PRESENTE SUB-CLÁUSULA 9.2, COMO
"TAMPOCO EL EJERCICIO DE LAS GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A
LOS CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR PODRÁ RETOMAR LA
GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA CIRCUNSTANCIA DE OBRAR DE ESA
MANERA NO LE GENERARÁ DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE
ACOGIÓ A ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A ALGUNAS DE LAS
GARANTÍAS OBJETO DE LA PRESENTE SUB-CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA
DE QUE SE TRATE O A LAS DEMÁS GARANTÍAS, NI GENERA PARA EL TITULAR DERECHOS
U OBLIGACIONES ADICIONALES.

LA DECISIÓN DEL TITULAR DE ACOGERSE A LOS NUEVOS DISPOSITIVOS O NORMAS,
ASÍ COMO LA DE RETOMAR LA GARANTÍA QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER

MINISTERIO DE ENERGIA Y MINAS

COMUNICADAS POR ESCRITO AL BANCO CENTRAL Y SÓLO DESDE ENTONCES SURTIRÁN
EFECTO.

9.3 QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACIÓN SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20%) POR CIENTO, FIJADA POR
LA DIRECCIÓN GENERAL DE MINERÍA.

LA TASA PODRÁ SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACIÓN A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA,
PERO SIN EXCEDER EL LÍMITE SEÑALADO ANTERIORMENTE, EXCEPTO EN LOS CASOS EN
QUE LA LEY DEL IMPUESTO A LA RENTA AUTORICE PORCENTAJES GLOBALES MAYORES.

9.4 QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS UNIDOS DE
AMÉRICA, DE ACUERDO CON LO PREVISTO EN EL ARTÍCULO 16" DEL REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERÁ OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE PRACTICARÁN
DOS BALANCES: UNO EN MONEDA NACIONAL Y EL OTRO EN DÓLARES;
DETERMINÁNDOSE TODAS LAS OBLIGACIONES DE TAL EJERCICIO SOBRE EL BALANCE EN
NUEVOS SOLES,

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE INTEGRAL POR
INFLACIÓN A QUE SE REFIERE EL DECRETO LEGISLATIVO N' 797 Y NORMAS
MODIFICATORIAS.

9.42 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES, A PARTIR DEL EJERCICIO
SIGUIENTE A AQUEL EN QUE SE CELEBRE EL CONTRATO; LO QUE SE HARÁ DE
CONFORMIDAD CON LAS NORMAS INTERNACIONALES CONTABLES CORRESPONDIENTES,
ESTABLECIDAS POR EL COMITÉ INTERNACIONAL DE NORMAS DE CONTABILIDAD,
FIJÁNDOSE LA CONVERSIÓN EN DÓLARES HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE
AUDITORES INDEPENDIENTES, CUYA DESIGNACIÓN SERÁ APROBADA PREVIAMENTE POR
LA DIRECCIÓN GENERAL DE MINERÍA A PROPUESTA DEL TITULAR; SIN PERJUICIO DEL
CUMPLIMIENTO DE LO ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA
MATERIA.

. 9.43 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS SE EFECTUARÁ EN
DÓLARES.

SI FUERA EL CASO, LA DETERMINACIÓN Y EL PAGO DE LAS SANCIONES
RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO DE OBLIGACIONES TRIBUTARIAS SE
EFECTUARÁ EN DÓLARES.

9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE QUE FINALIZARA
UNO O MÁS PERÍODOS DE CINCO AÑOS DE LLEVARSE LA CONTABILIDAD EN DÓLARES, EL
TITULAR, EN ESTA EVENTUALIDAD, DEBERÁ A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA EL
EFECTO LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN 9.4.1.

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO CONSECUENCIA DE LA
CONVERSIÓN A DÓLARES Y DESPUÉS DE FINALIZADO EL CONTRATO, A NUEVOS SOLES,

MINISTERIO DE ENERGIA Y MINAS

NO SERÁN COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL IMPUESTO A LA
RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSIÓN EN EL. CASO DE IMPUESTOS PAGADEROS EN
NUEVOS SOLES SERÁ EL MÁS FAVORABLE PARA EL FISCO,

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERÍODO EN QUE EL
TITULAR ESTÉ SUJETO A LLEVAR SU CONTABILIDAD EN DÓLARES, QUEDARÁ EXCLUIDO
DE LAS NORMAS DE AJUSTE INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS; Y, CUALQUIER REVALUACIÓN O
REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS NO TENDRÁ EFECTO TRIBUTARIO
ALGUNO.

9.5 QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS ESTABLECIDOS EN
LOS INCISOS A) Y E) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO Y EN EL
REGLAMENTO, SIN QUE LAS MODIFICACIONES Y NUEVAS NORMAS QUE SE DICTEN A
PARTIR DEL DÍA SIGUIENTE DE LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD, LE AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA DE
ESTABILIDAD TRIBUTARIA COMPRENDE ADEMÁS EL SIGUIENTE RÉGIMEN:

9.5.1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN Y LAS TASAS
DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES VIGENTES A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL
MONTO POR DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTÍCULO 72? DEL TEXTO
ÚNICO ORDENADO Y EL ARTÍCULO 10* DEL REGLAMENTO; CON LAS DEDUCCIONES Y
CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL ARTÍCULO 72* DEL TEXTO ÚNICO
ORDENADO Y EN LA FORMA DISPUESTA POR EL ARTÍCULO 11” DEL REGLAMENTO.

9.5.2 LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA ESTABLECIDA
POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD.

9.5.3LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS VIGENTES A LA
e FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD.

9.6. QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO A)
DEL ARTÍCULO 72* DEL TEXTO ÚNICO ORDENADO, SE COMPRENDE LO SIGUIENTE:

9.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS CON LA TASA DE US $
3.00 POR HECTÁREA POR AÑO; Y, EL DE LA CONCESIÓN DE BENEFICIO DE 2.99 UIT HASTA
5000 TM/DÍA Y 2 UIT POR CADA 5000 TM/DÍA ADICIONALES DE CAPACIDAD INSTALADA.

9.6.2LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES DE
APLICACIÓN A LO ESTABLECIDO EN LAS SUBCLÁUSULAS 9.5 Y 9.6 SON LAS SIGUIENTES:
ES

MINISTERIO DE ENERGIA Y MINAS

E

Ls) SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A):

PARA 9.5.1: EL TEXTO ÚNICO ORDENADO DE LA LEY DE IMPUESTO A LA RENTA,
APROBADO POR DECRETO SUPREMO N" 054-99-EF. EL CAPÍTULO III DEL TÍTULO NOVENO
DEL TEXTO ÚNICO ORDENADO, TAL Y COMO HAN SIDO MODIFICADOS A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD, ASÍ COMO LOS INCISOS E) Y F) DEL
ARTÍCULO 72? DEL TEXTO ÚNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA RENTA POR NO
REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL. AMPARO DE LO DISPUESTO EN EL
INCISO B) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO, LE RESULTARÁ DE
APLICACIÓN EL RÉGIMEN DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE
GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA SUB-CLÁUSULA 9.5.1; LA TASA
APLICABLE DEL IMPUESTO A LA RENTA ES DE 20%.

PARA 9.5.2: EL INCISO C) DEL ARTÍCULO 72* DEL TEXTO ÚNICO ORDENADO, SEGÚN EL
ARTÍCULO 6” DEL REGLAMENTO, EXCEPTO LO RELATIVO A LOS DECRETOS LEYES N*
25764 Y 26009, QUE HAN SIDO DEROGADOS POR EL DECRETO LEGISLATIVO N* 775; EL
CAPÍTULO IX DEL TÍTULO I DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO, APROBADO POR
DECRETO SUPREMO N* 055-99-EF; ASÍ COMO LOS CAPÍTULOS V Y VI DEL TÍTULO V DEL
DECRETO LEGISLATIVO N? 809,

PARA 9.5.3: DECRETO LEGISLATIVO N” $09 - LEY GENERAL DE ADUANAS, SU
REGLAMENTO, APROBADO POR DECRETO SUPREMO N” 121-96-EF, LOS DERECHOS
ARANCELARIOS SE OPERAN CON LA TASA DEL 12% Y 20% SEGÚN LO INDICADO EN EL
DECRETO SUPREMO N* 035-97-EF.

PARA 9.5.4: ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y EL ARTÍCULO 9” DEL
REGLAMENTO. EL DECRETO LEGISLATIVO N* 776 Y ESPECIFICAMENTE, SUS ARTÍCULOS
17” INCISO D) Y 67”.

PARA 9.6.1: LOS ARTÍCULOS 39%, 46”, 47? Y 61” DEL TEXTO ÚNICO ORDENADO Y LAS
MODIFICACIONES CONTENIDAS EN EL DECRETO LEGISLATIVO N* 868 Y LEY N? 27015.

PARA 9.6.2: LOS INCISOS G), K) Y L) DEL ARTÍCULO 72? Y EL INCISO F) DEL ARTÍCULO 80*
DEL TEXTO ÚNICO ORDENADO.

ASÍ MISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES GARANTÍAS
CONTENIDAS EN LOS INCISOS H), E I) DEL ARTÍCULO 72” Y C) DEL ARTÍCULO 80” DEL
TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A REGULACIÓN,
TIPO DE CAMBIO U OTRAS MEDIDAS DE POLÍTICA ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS FINANCIEROS Y
LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA CAMBIARIA EN
GENERAL.

CLÁUSULA DÉCIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

MINISTERIO DE ENERGIA Y MINAS

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACIÓN AL
TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE APROBACIÓN DEL
ESTUDIO DE FACTIBILIDAD QUE, DIRECTA O INDIRECTAMENTE, DESNATURALICE LAS
GARANTÍAS PREVISTAS EN LA CLÁUSULA NOVENA, SALVO EL CASO DE TRIBUTOS
SUSTITUTORIOS EN QUE SERÁ DE APLICACIÓN LO PREVISTO EN EL ARTÍCULO 87* DEL
TEXTO ÚNICO ORDENADO, O SIEL TITULAR OPTASE POR ACOGERSE A LO DISPUESTO POR
EL ARTÍCULO 88” DEL MISMO CUERPO LEGAL,

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN U OBLIGACIÓN QUE
PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU DISPONIBILIDAD DE EFECTIVO, TALES COMO
INVERSIONES FORZOSAS, PRÉSTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO
LAS TASAS POR SERVICIOS PÚBLICOS.

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO, DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ AL TITULAR
LAS CONCESIONES, AUTORIZACIONES, PERMISOS, SERVIDUMBRES, DERECHOS DE AGUA,
DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMÁS FACILIDADES, SIEMPRE Y CUANDO
CUMPLA CON LOS REQUISITOS SEÑALADOS EN LA LEY. ASÍ MISMO, LE OTORGARÁ TODOS
LOS DERECHOS PREVISTOS EN EL ARTÍCULO 37* DEL TEXTO ÚNICO ORDENADO.

112 EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE TRABAJO DEL
“PROYECTO CERRO LINDO", PREVIA AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE
MINERÍA, DEBIENDO PONER EN SU CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE
RETIRO DE TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS U OTRAS
CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERIA, SE IMPIDIERA
CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES INDICADAS EN ESTE
CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRÁ INCUMPLIMIENTO DEL
CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER OBLIGACIÓN INDICADA EN EL
PRESENTE INSTRUMENTO SERÁ EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL
PERÍODO O PERÍODOS DURANTE LOS CUALES EL TITULAR HAYA ESTADO IMPEDIDO DE
CUMPLIR O HAYA DEMORADO SUS OBLIGACIONES CONTRACTUALES, COMO
CONSECUENCIA DE LAS RAZONES ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DÉCIMO TERCERA: DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS REFERENCIAS A
LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y OTRAS
DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN REALIZADAS DE
ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DEL TITULAR
PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACIÓN VIGENTE A LA
FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO DE LO QUE SE
GARANTIZA CON ESTE CONTRATO, NI LO EXIME DEL CUMPLIMIENTO DE LAS

MINISTERIO DE ENERGIA Y MINAS

OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE APLICABLE A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD O EN LAS DISPOSICIONES QUE SE DICTEN
POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS NO SE OPONGAN A LAS GARANTÍAS
OTORGADAS POR EL PRESENTE CONTRATO.

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE
LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE ESCRITURA
PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A UN ACUERDO
RESPECTO A DICHA MODIFICACIÓN.

CLÁUSULA DÉCIMO QUINTA: DE LA NO ADJUDICACIÓN DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U OTRO
MODO DE TRANSFERENCIA O ADJUDICACIÓN, SIN CONSENTIMIENTO PREVIO Y EXPRESO
DEL ESTADO.

CLÁUSULA DÉCIMO SEXTA: DE LA RESOLUCIÓN DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLÁUSULAS DÉCIMO CUARTA Y
DÉCIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN EL
PLAZO PACTADO EN 4.2, SALVO CAUSAS DE FUERZA MAYOR O CASO FORTUITO, ASÍ
COMO DE LA PRESENTACIÓN DE LAS DECLARACIONES JURADAS AL TÉRMINO DE LAS
OBRAS.

16.3 SI EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDOS EN 7.2.

164 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL TITULAR, DEL RÉGIMEN TRIBUTARIO
QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE CONFORMIDAD CON LO
ESTABLECIDO EN EL ARTÍCULO $9 DEL TEXTO ÚNICO ORDENADO Y DEMÁS
DISPOSICIONES VIGENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD.

CLÁUSULA DÉCIMO SÉTIMA: DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU SUSCRIPCIÓN,
SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA PÚBLICA Y DE SU INSRIPCIÓN EN EL
REGISTRO MINERO DE LA OFICINA REGISTRAL DE LIMA Y CALLAO,

CLÁUSULA DÉCIMO OCTAVA: DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA COMO SU DOMICILIO EN LIMA, EL
QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO CAMBIO DEBERÁ
HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA GRAN
LIMA, DE MODO QUE SE REPUTARÁN VÁLIDAS LAS NOTIFICACIONES Y COMUNICACIONES
DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA COMUNICADO DICHO

MINISTERIO DE ENERGIA Y MINAS

CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECIÓN GENERAL DE MINERÍA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

CLÁUSULA DÉCIMO NOVENA: ENCABEZAMIENTO DE LAS CLÁUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DEL TITULAR, INCLUYENDO UN JUEGO DE
TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERÍA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

+ AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS PARTES
“) PERTINENTES AL REGISTRO MINERO DE LA OFICINA REGISTRAL DE LIMA Y CALLAO PARA
SU CORRESPONDIENTE INSCRIPCIÓN.

Lima, — 26 MAR, 2002

f
Maa
Poratucdo

” avalos
Ss

Gerente General Carlos Bel pe s
inte:

Compañía Mpnera Milpo S.A.A

ERNEST: LAYA PFLUCKER
Gerente Corporativo de Operaciones

100-26Z-100W
9Y-S62-100V
882-262-200V
b>Z-262-200W
1S3-Z62-200V
£b2-Z67-Z00V
PSZ-Z6Z-Z00V
£ST-Z62-Z00W
'v60-26Z-100V
£60-6Z-L00W
ZSZ-262-Z00V
6Lb-26Z2-100Y
1SZ-Z62-Z00W
Z6€-P62-100W
L6£-»6Z-L00W
9€-S62-L00W
SS0-b62- 100
SS0-P6Z-L00W
SyZ-262-L00W
99Z-262-200W
+SI-06Z-P00W
9Y€-00€-LO0Y

DA AS AN | D0"00LEz wiot__|_ |]

IS68SZL01
6895001
L0X2S8L 1001

WAYS-96-P22500. Ty

L0XbS81 1001
LOX668SZ0L 1
+OX868530L1
S698£601

IS6S8E60L

L0X2685Z0L1
IS6P8E60L

L0X9689Z011
E6EPELOL
OZ yE LOL

VO VAN

OUONIT OYHJO OLDIJAOYA
"WS OTI VESNIN VINVANOO 30 SOYININ SOHIIY30

1 oN OX3NV

»S VINION3A|9Z
LL VINION3A|SZ
6 OP31S33|p3
8 OP31S34€Z
2OP31S33|2Z
9 Or31S33|1Z
S OP31833|0Z
+ Or31834[61
le OM31S33/81
0€ OP31LS33|21
£ OP31S33/91
62 OP31S3A|S!
3 O0131834|p1
61 OP31S3H|€L
8) OP31S3A3|Z)
21 Or31S33[L1
94 Or31S3A|04
Ss! Or31S33[6
01 OP31533/8
lOr31S33]4
6461 OY3483J [9
y OQNM OYe39]S
£ OONM OYy3o]v
7 OQNM OY 3o]e
+ OQdNIM Ovd3o]z

: sojuaweyedag

SVNIMW A VIDHIN3 30 OI 31 SININ

ltoyteo [eor'p  |see'o fooz'z [ooz'z fzte'e [zre'e [z68'8  lresto  fevste fezz! OJO3AOHd IVLOL

Soj9941pul

[RBUOIDIPy 21n39n11seBAJul|
e/619U3 ap ONsIuJuInS
osagoy ap elaJaJleo]|
seaejoy Á enby eula¡sis

*9U0)) PJUB|A “DONASUOO]|
Buy ap ojpomesag
eosseg eajuabul
eo/fojoaÉ) UOIDeJo¡dx3|

A a Ro a a | NOI9al89s4a
O EE PE EA VES E A IIA A 1

SS N SAI
"WS OTI VE3NIW VINVANOO
£00Z - 1007 OUOIYId 13 NA OONIT OYH39 O.LOJAOHO “130 SINOISYJANI 30 VINVEDONOHO

llóN OX3NV

SVNIW A VIDUIN3 30 OI83LSINIW
Y

